DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 14 is objected to because of the following informalities:
Claims 12 and 14 appear to be written in an independent form in short-hand way as it seems to include all the claimed limitations from claims 1 and 13 respectively, since they refer back to the claims 1 and 13 respectively. This short-hand way of constructing an independent claim may be interpreted in a way to depend from their respective claims 1 or 13 which may cause claims 12 and 14 to be a dependent claim.
In order to prevent any possible ambiguity, it is suggested to incorporate all the limitations of claims 1 and 13 in to the respective claims 12 and 14.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
obtainment unit configured to obtain;
calculation unit configured to calculate;
evaluation unit configured to compare;
output unit configured to output;
storage unit configured to store;
voice collection device that detects the voice;
in claims 1, 4-8 and 10-12 (and the depending claims thereof)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “obtainment unit”, “evaluation unit”, and “output unit”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “obtainment unit”, “evaluation unit”, “output unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1, 4-8 and 10-12 (and the depending claims thereof) recites the limitations of “obtainment unit”, “evaluation unit”, and “output unit”, which invokes 35 U.S.C. 112(f) as outlined above in detail. Yet, the originally filed specification does not provide corresponding structure which one of ordinary skilled in the art cannot ascertain the meets and bounds of the claims.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 13 and 14 recite(s) “calculate…a feature based on the utterance data” and “compare the feature calculated”.
The limitations of calculating and comparing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, even with the “by a processor” language, “calculating and comparing” in the context of this claim encompasses the user manually calculating and comparing the data. For example, even for the “by a processor/computer” for, “calculating and comparing” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, other than obtainment unit and output unit (which all could be performed by a human and or with a simple pen and paper), the claim only [inherently] recites one additional element of processor to perform both the calculating and comparing steps. The [presumed] processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function; or even performed in mind) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic [presumed] computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The depending claims do include additional elements that are sufficient to amount to significantly more than the judicial exception which the depending claims are also rejected at least for the bases noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al (US20180184964).
Regarding the claims 1 and 13-14, Simon teaches a cognitive function evaluation device (“Systems and methods are provided for diagnosing … a neuropsychological and cognition battery of tasks to the subject to generate a provoked cognitive assessment of the subject” [007]-[0010]), comprising:
an obtainment unit configured to obtain utterance data indicating a voice of an evaluatee uttering a sentence as instructed (“the subject's speech in response to verbal tasks may be recorded and language processing of the recorded speech may be performed by the processor” [0012]);
a calculation unit configured to calculate, from the utterance data obtained by the obtainment unit, a feature based on the utterance data (“The processing device performs language processing of the recorded speech and correlates the processed language to the profile data” abst);
an evaluation unit configured to compare the feature calculated by the calculation unit to reference data indicating a relationship between voice data indicating a voice of a person and a cognitive function of the person to evaluate the cognitive function of the evaluate (“The processing device performs language processing of the recorded speech and correlates the processed language to the profile data” abst; “verbal tasks for language processing including reading of passages of text, reading of numbers, letters and elements within saccade tests; and (9) neuropsychological testing or cognition testing to include non-limiting assessment of brief attention, working memory, and/or executive function” [0065]; “the captured data is compared to previously captured data from the same patient to identify changes over time and/or is correlated to profile data” [0090]); and
an output unit configured to output the sentence to be uttered by the evaluatee and output a result of the evaluation by the evaluation unit (“static display of Embedded Figures Test (from the Autism published literature where someone tries to find embedded figures within a complicated graphical visual display); (8) verbal tasks for language processing including reading of passages of text, reading of numbers, letters” [0065]).

Regarding the claim 2, Simon teaches the sentence contains a character string of at least one of consecutive syllables, each consisting of a consonant and a vowel subsequent to the consonant, or consecutive syllables, each consisting of a vowel only (“static display of Embedded Figures Test (from the Autism published literature where someone tries to find embedded figures within a complicated graphical visual display); (8) verbal tasks for language processing including reading of passages of text, reading of numbers, letters” [0065]).

Regarding the claim 11, Simon teaches a storage unit configured to store the reference data (“peripheral MCU 11 may have database access either locally via a hard wire 12 to a mass storage device like a hard drive 13” [0039]).

Regarding the claim 12, Simon teaches a cognitive function evaluation system, (“Systems and methods are provided for diagnosing … a neuropsychological and cognition battery of tasks to the subject to generate a provoked cognitive assessment of the subject” [007]-[0010]), comprising:
the cognitive function evaluation device of claim 1 (see above for rejection of claim 1);
a voice collection device that detects the voice of the evaluatee (“the subject's speech in response to verbal tasks may be recorded and language processing of the recorded speech may be performed by the processor” [0012]; “Microphone 312 records the voice of the subject for voice recognition analysis” [0040]); and
a display device that displays the sentence and the result of the evaluation output by the output unit (“visual displays” [0027]; “static display of Embedded Figures Test (from the Autism published literature where someone tries to find embedded figures within a complicated graphical visual display); (8) verbal tasks for language processing including reading of passages of text, reading of numbers, letters” [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Haruta et al (US201500118661).
Regarding the claim 3, Simon teaches verbal tasks such as reading	 language processing passages of text as outlined in detail above. Simon does not point out the specifics of the sentence contains at least one of character strings of "Kitakaze to taiyo ga deteimasu", "Tankenka wa bouken ga daisuki desu", or "Kita kara kita kata tatakiki".
However, in the same field of endeavor, Haruta teaches computing technologies for diagnosis and therapy of language-related disorders (abst). Haruta further teaches words and sentences where the sound environment is a phonological context surrounding a particular phoneme, such as a sound adjacent to that phoneme and/or the position of that phoneme in a word, such as word-initial, word-medial, and/or word-final position. For example, a patient may have difficulty with the phoneme /e/ in the word-final position, such as teeth, but not in the word-initial position, such as think [0037].
Although, Haruta does not teach the specific at least one of character strings of "Kitakaze to taiyo ga deteimasu", "Tankenka wa bouken ga daisuki desu", or "Kita kara kita kata tatakiki" which appears to be related to the applicant’s own language of strings, Haruta does teach character strings of words as shown above. 
Therefore, it would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with language related character strings as taught by Haruta because it would help to address the underlying language-processing problems of each user ([0037] of Haruta).

Claims 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Haruta and further in view of Khodabakhsh et al (Analysis of speech-based measures for detecting and monitoring Alzheimer’s disease, 2015).
Regarding the claims 4 and 5, Simon in view of Haruta teaches all the limitations of the claim except for the calculation unit calculates, as the feature, at least one of amounts of changes in a first formant frequency and a second formant frequency of a vowel, times required for the changes in the first formant frequency and the second formant frequency of the vowel, or rates of changes that are ratios of the amounts of changes to the times required.
However, in the same field of endeavor, Khodabakhsh teaches the voice activity related features discussed above are related cognitive thought processes. However, it is also important to measure how the subject uses his/her voice articulators during speech. For example, if the subject gets too emotional, significant changes in the fundamental frequency (pitch) can be expected. Similarly, changes in the resonant frequencies (formants) of speech can be a strong indicator of the subject’s health. If the formants do not change fast enough or are not distinct enough, sounds may become harder to identify which can indicate mumbling in speech. To see the effects of these in classifi cation of the disease, pitch and formant trajectories are extracted and following features are derived or each recording.
Fig. 2 Output of the voicing detector is shown in the top figure. The middle figure shows the formant tracks for the first three formants extracted from the same speech sample. The bottom figure shows the output of the pitch extractor (pgs. 162-164).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with calculation unit calculates, as the feature, at least one of amounts of changes in a first formant frequency and a second formant frequency of a vowel, times required for the changes in the first formant frequency and the second formant frequency of the vowel, or rates of changes that are ratios of the amounts of changes to the times required as taught by Khodabakhsh because speech features could discriminate between healthy people and the patients with high reliability. Although the patients were in later stages of Alzheimer’s disease, results indicate the potential of speech-based automated solutions for Alzheimer’s disease diagnosis. Thus, the investigated techniques hold the potential to significantly reduce the financial burden on governments and Alzheimer’s patients (abst of Khodabakhsh).

Regarding the claim 8, Simon in view of Haruta all the limitations of the claim except for the calculating a difference in a voice pressure.
However, in the same field of endeavor, Khodabakhsh teaches to see if the subject gets too emotional, significant changes in the fundamental frequency (pitch) can be expected. Similarly, changes in the resonant frequencies (formants) of speech (pg. 162). The effects of these in classification of the disease, pitch and formant trajectories are extracted and following features are derived or each recording (pg. 163). Highest performance is obtained with the logarithm of voicing ratio, average absolute delta feature of the first formant, and average absolute delta pitch feature. Logarithm of voicing ratio is lower in the patients compared to healthy subjects as shown in Fig. 3 (pg. 165).
 It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with calculating a difference in a voice pressure as taught by Khodabakhsh because speech features could discriminate between healthy people and the patients with high reliability. Although the patients were in later stages of Alzheimer’s disease, results indicate the potential of speech-based automated solutions for Alzheimer’s disease diagnosis. Thus, the investigated techniques hold the potential to significantly reduce the financial burden on governments and Alzheimer’s patients (abst of Khodabakhsh).

Regarding the claim 9, Simon in view of Haruta teaches all the limitations of the claim except for the calculation unit calculates, as the feature, a time required for the evaluatee to utter the sentence.
However, in the same field of endeavor, Khodabakhsh teaches the voice activity related features discussed above are related cognitive thought processes. However, it is also important to measure how the subject uses his/her voice articulators during speech. For example, if the subject gets too emotional, significant changes in the fundamental frequency (pitch) can be expected. Similarly, changes in the resonant frequencies (formants) of speech can be a strong indicator of the subject’s health (pgs. 162-164). Silence and speech segments are labeled in each recording for feature extraction as discussed in Subheading 3.1. Using the voice activity information, following features are extracted from each recording: (A) Logarithm of the response time: When the interviewer asks a question, it takes some time before the subject gives an answer. It is hypothesized that this time can be an indicator of the disease since it is expected to be related to the cognitive processes such as attention and memory. Logarithm of the average time it takes the subject to answer a question is calculated in each recording to extract this feature (pg. 161 and also see fig.1).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with calculation unit calculates, as the feature, a time required for the evaluatee to utter the sentence as taught by Khodabakhsh because speech features could discriminate between healthy people and the patients with high reliability. Although the patients were in later stages of Alzheimer’s disease, results indicate the potential of speech-based automated solutions for Alzheimer’s disease diagnosis. Thus, the investigated techniques hold the potential to significantly reduce the financial burden on governments and Alzheimer’s patients (abst of Khodabakhsh).

Regarding the claim 10, Simon in view of Haruta teaches all the limitations of the claim except for the calculation unit calculates, as the feature, an amount of change in reading time calculated from reading times obtained for the plurality of times the evaluatee uttered the sentence.
However, in the same field of endeavor, Khodabakhsh teaches Average absolute delta formants: Average of absolute delta formant frequencies indicates the rate of change in the formant features. Formants are related to the positions of the vocal organs such as tongue, lips etc. Reduction of control over these organs because of a damage in the brain, such as AD, can create speech impairments such as mumbling. In this case, formants do not change quickly and speech becomes less intelligible (see pg. 163 particularly and also the pg.162).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with calculation unit calculates, as the feature, an amount of change in reading time calculated from reading times obtained for the plurality of times the evaluatee uttered the sentence as taught by Khodabakhsh because speech features could discriminate between healthy people and the patients with high reliability. Although the patients were in later stages of Alzheimer’s disease, results indicate the potential of speech-based automated solutions for Alzheimer’s disease diagnosis. Thus, the investigated techniques hold the potential to significantly reduce the financial burden on governments and Alzheimer’s patients (abst of Khodabakhsh).

 Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Haruta and further in view of Sapir et al (Formant Centralization Ratio (FCR): A proposal for a new acoustic measure of dysarthric speech, J Speech Lang Hear Res. 2010 Feb; 53(1): 114).
Regarding the claim 6, Simon in view of Haruta teaches all the limitations of the claim except for calculating at least one of a shape or an area of a polygon defined by plotting a ratio of a second formant frequency to a first formant frequency calculated from the vowel of each of the at least three syllables in a coordinate space defined by the second formant frequency of the vowel with respect to the first formant frequency of the vowel.
However, in the same field of endeavor, Sapir teaches acoustic analysis has the potential of providing quantitative, objective, and precise means to help depict the presence, severity, and characteristics of motor speech disorders, and to help monitor deterioration or improvement in speech with disease progression, recovery, or treatment effects. Speech recordings of 38 individuals with idiopathic Parkinson disease (IPD) and dysarthria (abst). Calculating at least one of a shape or an area of a polygon defined by plotting a ratio of a second formant frequency to a first formant frequency calculated from the vowel of each of the at least three syllables in a coordinate space defined by the second formant frequency of the vowel with respect to the first formant frequency of the vowel (“The vowel space area (VSA) has been used as an acoustic metric of dysarthric speech… the VSA is usually constructed by the Euclidean distances between the F1 and F2 coordinates of the corner vowels /i/, /u/, and /a/ (triangular VSA), or the corner vowels /i/, /u/, /a/, and /ae/ (quadrilateral VSA) in the F1-F2 plane… the triangular VSA with the vowels /i/, /u/, and /a/. We will also use a logarithmic version of this VSA (henceforth LnVSA), which means that the formant frequencies of the three vowels are logarithmically scaled (with a natural logarithm, or Ln) before the VSA is constructed. The mathematical expressions of the triangular VSA and LnVSA and the explanations for the logarithmic scaling as a means to transform differences in formant frequencies to ratios of formant frequencies are provided in detail in Appendix A” see pg. 3).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with calculating at least one of a shape or an area of a polygon defined by plotting a ratio of a second formant frequency to a first formant frequency calculated from the vowel of each of the at least three syllables in a coordinate space defined by the second formant frequency of the vowel with respect to the first formant frequency of the vowel as taught by Sapir because valid and reliable acoustic metric for distinguishing dysarthric from normal speech and for monitoring treatment effects, probably so because of reduced sensitivity to inter-speaker variability and enhanced sensitivity to vowel centralization (conclusion of Sapir).

Regarding the claim 7, Simon in view of Haruta teaches all the limitations of the claim except for calculating a positional relationship when plotting a ratio of a second formant frequency to a first formant frequency calculated from the vowel of each of the at least two consecutive syllables in a coordinate space defined by the second formant frequency of the vowel with respect to the first formant frequency of the vowel.
 However, in the same field of endeavor, Sapir teaches acoustic analysis has the potential of providing quantitative, objective, and precise means to help depict the presence, severity, and characteristics of motor speech disorders, and to help monitor deterioration or improvement in speech with disease progression, recovery, or treatment effects. Speech recordings of 38 individuals with idiopathic Parkinson disease (IPD) and dysarthria (abst). Calculating a positional relationship when plotting a ratio of a second formant frequency to a first formant frequency calculated from the vowel of each of the at least two consecutive syllables in a coordinate space defined by the second formant frequency of the vowel with respect to the first formant frequency of the vowel (“The vowel space area (VSA) has been used as an acoustic metric of dysarthric speech, but with varying degrees of success” background; “Vowels were extracted from short phrases. The same vowel-formant elements were used to construct the FCR, expressed as (F2u+F2 +F1i+F1u)/(F2i+F1 ), the VSA, expressed as ABS((F1i*(F2 –F2u)+F1 *(F2u–F2i)+F1u*(F2i–F2 ))/2), a logarithmically scaled version of the VSA (LnVSA), and the F2i/F2u ratio” methods; “the VSA is usually constructed by the Euclidean distances between the F1 and F2 coordinates of the corner vowels /i/, /u/, and /a/ (triangular VSA), or the corner vowels /i/, / u/, /a/, and /ae/ (quadrilateral VSA) in the F1-F2 plane” pg. 3; “The vowels /i/, /u/, and /a/ were extracted from the words “key”, “stew”, and “Bobby” (Tucson recordings), or from the words “peas”, “stew”, and “pot” from the single phrase (Denver recordings), respectively. Regardless of the type and number of phrases uttered and the number of samples used, all vowels were extracted and all F1 and F2 values were measured in the same manner” pg. 7).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and/or device of the modified combination of reference(s) as outlined above with calculating a positional relationship when plotting a ratio of a second formant frequency to a first formant frequency calculated from the vowel of each of the at least two consecutive syllables in a coordinate space defined by the second formant frequency of the vowel with respect to the first formant frequency of the vowel as taught by Sapir because valid and reliable acoustic metric for distinguishing dysarthric from normal speech and for monitoring treatment effects, probably so because of reduced sensitivity to inter-speaker variability and enhanced sensitivity to vowel centralization (conclusion of Sapir).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793